[Cite as Disciplinary Counsel v. Lech, ___ Ohio St.3d ___, 2017-Ohio-4131.]




                           DISCIPLINARY COUNSEL v. LECH.
 [Cite as Disciplinary Counsel v. Lech, ___ Ohio St.3d ___, 2017-Ohio-4131.]
         (No. 2017-0359—Submitted June 2, 2017—Decided June 6, 2017.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
         {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Robert Raymond Lech, Attorney
Registration No. 0073078, last known business address in Dublin, Ohio.
         {¶ 2} The court coming now to consider its order of May 10, 2017,
wherein the court, pursuant to Gov.Bar R. V(20)(B), suspended respondent from
the practice of law for a period of 90 days, to run concurrent with the suspension
imposed by the United States Patent and Trademark Office (“USPTO”), and
ordered that respondent would not be reinstated to the practice of law in Ohio
until he is reinstated to the practice of law by the USPTO, finds that respondent
has substantially complied with that order and with the provisions of Gov.Bar R.
V(24).
         {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the State of Ohio. It is further ordered that respondent shall
serve two years of probation and that respondent’s probation will be satisfied by
his compliance with the probation imposed by the USPTO.
         {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
         O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                             ________________________